DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks submitted on 1/13/2021, in which claims 1-5, 8-13, and 15 were presented for further examination. Applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1, 9, and 16 are currently amended. 
Claims 6-7, and 14 were previously cancelled in response filed 3/5/2018.
Claims 16-20 were cancelled in response filed 1/13/2021
Claims 1-5, 8-13, and 15 are pending.
The previous claim objection to claim 2 has been withdrawn –as necessitated by applicant’s amendments to the impacted claim.  
The previous 35 USC § 101 rejection of claims 16-20, citing signal per se, has been withdrawn –as necessitated by applicant’s cancellation of the impacted claims. 
The previous 35 USC § 112(a) rejection of claims 16-20 has been withdrawn –as necessitated by applicant’s cancellation of the impacted claims. 
The previous 35 USC § 112(b) rejection regarding the “globally unique identifier” has been withdrawn in response to applicant’s clarification on the 
The previous 35 USC § 112(b) rejection regarding the generic placeholders will be maintained. See response to argument section below.  

Response to Arguments
The applicant’s remarks and/or arguments filed 1/13/2021, requesting reconsideration of claims 1-5, 8-13, and 15, have been fully considered. 

The examiner is entitled to give the claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant explained select generic placeholders for independent claim 1, and asserts the 35 USC § 112(b) rejection is moot and should be withdrawn. 

The examiner respectfully disagrees. The examiner notes applicant should be mindful of two possible issues here. First, the examiner notes applicant’s specification does not clearly disclose the structure and/or algorithm for each generic placeholder, which prompted the subsequent 35 USC § 112(b) rejection in response to the examiner’s 35 USC § 112(f) interpretation. Second, the examiner notes if all of the generic placeholders are software, claim 1 and its dependent claims can be rejected under 35 USC § 101 software per se. As a result, the examiner notes applicant must clearly indicate what these generically claimed elements are. The examiner notes only one of the above-mentioned issues can be addressed at any given time (i.e. 35 USC § 112(f)/(b) or 35 USC § 101). Currently, we are addressing the claims under 35 USC § 112(f)/(b).
The examiner notes upon further review of applicant’s specification, with respect to applicant’s remarks, the full scope of the structure of the generically claimed components are still unclear. For example, let’s assume applicant’s claim recited “an image processing means for processing an image”. Applicant pointing to a camera within the specification would be sufficient to indicate what the generic placeholder (i.e. “image processing means”) represents. Similarly, the examiner is requiring applicant do the same for each element disclosed within claim 1 –with support from the instant specification disclosure.  Applicant is required to explicitly provide the structure and/or algorithm for “a data interface for”, “a computational engine system for”, “an ontology system for”, “a document index system for”, and “a user interface for”.


Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without explicitly reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by an explicit structural modifier.  Such claim limitation(s) is/are: “a data interface for”, “a computational engine system for”, “an ontology system for”, “a document index system for”, and “a user interface for” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
1.) “a data interface for”: Nowhere in applicant’s specification there exist an explicit reference to “a data interface”. There is a reference to an Application Programming Interface (API). However, applicant’s specification, as well as applicant’s remarks filed 1/13/2021 (page 7) does not explicitly identify the scope of data interface. 
2.) “a computational engine system for”: At least instant specification, ¶ [0046], discloses the computational engine system is a processing platform of the information modeling system and provides an ability to compute a result that does not exist directly in the received structured data and/or unstructured data.
3.) “an ontology system for”: At least instant specification, ¶ [0044], discloses the ontology system is a processing platform that includes a data model for organizing the received structured data (or content) and/or unstructured data (or content) (collectively shown in FIG. 3) into one or more entities (shown in FIG. 4A).
4.) “a document index system for”: Instant specification, ¶ [0047], discloses the document index system is a processing platform of the information modeling system and can receive the unstructured data from the data source.
5.) “a user interface for”: Instant specification, ¶ [0085], discloses the information modeling system is shown as including a user interface system. The user interface system enables the information modeling system to receive the incoming query, to present or otherwise provide the result in response to the query … The user interface system likewise can present the result in any conventional manner, including, for example, visually via a display system and/or orally via a speaker system.

Dependent claims 2-5, and 8 are also interpreted in the same manner as the base claim to which they depend (i.e. claim 1).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the claim discloses “a data interface for”, “a computational 
For instance, claim 1 discloses “a data interface for receiving data”. The examiner is not able to explicitly identify the structure of the “data interface” in the specification disclosure. Further, applicant’s remarks, page 7, discloses the “data interface correlates to the application programming interface files”. There is no explicit disclosure indicating the scope of this generic placeholder (e.g. whether it contains hardware components or whether it is purely software or a combination of both hardware and software). The examiner suggests the applicant state clear on the record the intended structure of the data interface element.
Further, the examiner notes the only generic placeholder within claim 1 that can inherently have hardware structure for the “information modeling system” appears to be described in instant specification as an element that is separate from hardware elements. As a result, the actual claimed feature should be clarified. The impacted claim language reads, “a user interface for displaying a result on a display screen”. It is unclear from the claim language whether the display screen is a part of the claimed “user interface”. Further, at least instant specification ¶ [0085] and ¶ [0093], disclose a “user interface system” –as opposed to just a “user interface” as claimed. It is unclear whether the “user interface system” is the same “user interface” as claimed. The above-mentioned claim language, in combination with the referenced paragraphs, can be interpreted in a manner where the user interface is a separate entity from a physical display screen, which makes the scope of the user interface unclear. The examiner notes the user interface can be interpreted to merely be the graphics or the user 
Similar explanations are required for the remaining generic placeholders within claim 1 (i.e. “a computational engine system for”, “an ontology system for”, and “a document index system for”). 
The examiner suggests the applicant state clear on the record the intended structure and/or algorithm of the impacted elements. Dependent claims 2-5, and 8 are also rejected for their dependency and for failure to cure the deficiencies of the base claim to which they depend (i.e. claim 1). Appropriate action is required.



Allowable Subject Matter
Claims 1-5, and 8 would be allowable should the 35 USC § 112(b) rejection set forth in this Office action be overcome. 
Claims 9-13, and 15 are objected as being allowable should the 35 USC § 112(b) rejection set forth in this Office action be overcome (for claims 1-5, and 8). 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record consist of US Patent Application Publication 20140040275 to Dang et al, and US Patent Application Publication 20160180437 to Boston et al. Dang et al and Boston et al disclose a structured query search of unstructured documents. The structured query search retrieving at least one 
Dang et al and Boston et al do not explicitly teach the combination of “…receiving structured data from a data source, … receiving unstructured data from a second data source; identifying an association between one or more unstructured entities of the unstructured data with each identified entity or each corresponding property; assigning the globally unique identifier to the unstructured entities with an identified association; … each globally unique identifier identifying the associated entity across unique processing platforms and being different than another globally unique identifier of the one or more entities” –in combination with the features of the remaining limitations of each independent claim. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application 10,628,553 to Murrish et al discloses the information modeling system advantageously includes an ontology system with a data model for organizing the structured data and unstructured data received from the data sources into one or more entities. The data model thereby can provide a vocabulary for describing each entity.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        2/22/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162